Title: To Thomas Jefferson from William Kilty, 23 March 1801
From: Kilty, William
To: Jefferson, Thomas



Sir
Washington Rhodes’s HotelMarch 23d. 1801

I had the Honour of receiving your letter of the 20th. proposing to me the office of Chief Judge of the Circuit Court of the district of Washington; but it did not reach me till yesterday at one oclock, being forwarded by express from Annapolis to Charles County where I was attending Court.
I avail myself of the earliest occasion to make you my respectful acknowledgement for the offer of the appointment and to Signify my Willingness to accept it
At the same time I must express my diffidence in entering on an office the duties of which appear to be of an arduous, and I may say,  of a Novel Nature; and I can only pledge my endeavours for the performance of them
My Business at the Court in Charles County was not entirely finished, but as it appeared essential that I should attend here to day I Set out immediately on the arrival of the express
I shall wait your further Commands at this place, and shall pay my respects to you in Person before I leave the City
I have written this letter in some haste as the Court is to Sit so soon, and I have addressed it to you directly, instead of Sending it thro the Medium of the Secretary of State in pursuance of the Manner in which the notification was addressed to me
I am Sir with Great Consideration and respect Your obedient Servant

William Kilty

